DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action has been issued in response to Applicant’s Communication of application S/N 16/023,709 filed on June 10, 2021. Claims 7, 8, and 10-12 are currently pending with the application. Claims 1-6, 9, and 13-18 have been cancelled.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent JP2017-130425 filed on July 03, 2017.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7, 8, and 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to claim 7, the claim recites an information processing system, comprising: a sensor configured to output sensor values as events; a reception apparatus configured to receive one or more events that meet a condition for the reception apparatus; an information processing apparatus coupled to the sensor and including: a memory; and a processor coupled to the memory and the processor configured to: acquire actual result data of first events transmitted from the sensor; apply the 
The limitations directed towards apply the actual result data of first events to a pass filter used for filtering; generate third events by removing, from the actual result data, second events corresponding to a sensor value which belongs to a region of interest which is extracted by the pass filter, generate one or more clusters of distribution of the third events, detect a convex hull of each of the one or more clusters, calculate, for each of the one or more clusters, a maximum inscribed ellipse that inscribes the convex hull by a least-square method, select, from among maximum inscribed ellipses for one or more clusters, the shape having a top predetermined number of plot numbers of events included in the maximum inscribed ellipse, and generate, a cut filter including the selected shape as a region of interest is a process that, under its broadest reasonably interpretation, covers performance of these limitation in the mind but for the recitation of generic computer components. That is, other than reciting information processing system, comprising: a sensor configured to output sensor values as events; a reception apparatus configured to receive one or more events that meet a condition for the reception apparatus; an information processing apparatus coupled to the sensor and including: a memory; and a processor coupled to the memory and the processor configured to: acquire actual result 
For example, but for the limitations stating information processing system, comprising: a sensor configured to output sensor values as events; a reception apparatus configured to receive one or more events that meet a condition for the reception apparatus; an information processing apparatus coupled to the sensor and including: a memory; and a processor coupled to the memory and the processor configured to: acquire actual result data of first events transmitted from a sensor, extract the one or more events by using the cut filter at a stage preceding to the pass filter from among the first events transmitted from the sensor; and transmit the one or more events to the reception apparatus, the mention of “apply”, “generate”, “detect”, “calculate”, and “select”, in the context of this claim, encompasses mentally filtering event data to find relevant event data out of all event data, grouping event data using a convex hull and shapes associated with the grouping of data to determine an additional filter out additional event data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application by additional elements. In particular, claim 7 recites information processing system, comprising: a sensor configured to output sensor values as events; a reception apparatus configured to receive one or more events that meet a condition for the reception apparatus; an information processing apparatus coupled to the sensor and including: a memory; and a processor coupled to the memory and the processor configured to: acquire actual result data of first events transmitted from a sensor, extract the one or more events by using the 
This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, “information processing system, comprising: a sensor configured to output sensor values as events; a reception apparatus configured to receive one or more events that meet a condition for the reception apparatus; an information processing apparatus coupled to the sensor and including: a memory; and a processor coupled to the memory” is recited at a high level of generality to apply the exception using generic components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The additional Versata (see MPEP 2106.05(d))). To further elaborate, the additional elements, “information processing system, comprising: a sensor configured to output sensor values as events; a reception apparatus configured to receive one or more events that meet a condition for the reception apparatus; an information processing apparatus coupled to the sensor and including: a memory; and a processor coupled to the memory and the processor configured to: acquire actual result data of first events transmitted from a sensor, extract the one or more events by using the cut filter at a stage preceding to the pass filter from among the first events transmitted from the sensor; and transmit the one or more events to the reception apparatus” does not impose a meaningful limit on the judicial exception and it merely confines the claim to a particular technological environment or field of use. Claim 7 is not patent eligible.
With respects to claim 8, the limitations are directed towards the one or more events are events in accordance with a topic to which subscription is set for the reception apparatus. These elements further elaborate the abstract idea and merely confine the claim to a particular technological environment or field of use. Therefore, claim 8 does not recite additional limitations which tie the abstract idea into a practical application and do not amount to significantly more than the identified judicial exception.
With respects to claim 10, the limitations are directed towards the processor is configured to: execute a filtering process for the first events transmitted from the sensor using the cut filter and the pass filter. These elements further elaborate the abstract idea and merely confine the claim to a 
With respects to claim 11, the limitations are directed towards perform filtering for an event of a sensor value that is outside the region of interest of the cut filter in accordance with the region of interest of the pass filter. These elements further elaborate the abstract idea and merely confine the claim to a particular technological environment or field of use. Therefore, claim 11 does not recite additional limitations which tie the abstract idea into a practical application and do not amount to significantly more than the identified judicial exception.
With respects to claim 12, the limitations are directed towards transmit the generated cut filter to the sensor or a communication apparatus in which the sensor is incorporated.. The additional limitations, transmitting the generated cut filter to the sensor or a communication apparatus in which the sensor is incorporated, are not tied into a practical application because they are interpreted to be insignificant extra solution activity and are considered to be well-understood, routine, and conventional (Receiving or transmitting data over a network, Symantec (see MPEP 2106.05(d))). Therefore, claim 12, does not recite additional limitations which tie the abstract idea into a practical application and do not amount to significantly more than the identified judicial exception.

Response to Arguments
Applicant presents the following arguments in the 12/16/2021 remarks pages 5 and 6:
…the cut filter reduces the load of the filtering process and, therefore, the judicial exception is integrated into a practical application by additional elements. Accordingly, withdrawal of the rejection is respectfully requested.


Applicant’s arguments have been fully considered but they are not persuasive. The Examiner respectfully disagrees with the applicant’s arguments regarding the judicial exception is integrated into a practical application by additional elements. As mentioned above, the mention of “apply”, “generate”, “detect”, “calculate”, and “select”, in the context of this claim, encompasses mentally filtering event data to find relevant event data out of all event data, grouping event data using a convex hull and shapes associated with the grouping of data to determine an additional filter out additional event data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim, including the recitation of “generate a cut filter including the selected shape as a region of interest”, is directed to an abstract idea. The claim recitation of “extract the one or more events by using the cut filter at a stage preceding to the pass filter from among the first events transmitted from the sensor” is interpreted by the examiner to be mere data gathering which the courts have found to be insignificant. Therefore, the examiner maintains the interpretation that “extract the one or more events by using the cut filter at a stage preceding to the pass filter from among the first events transmitted from the sensor” is extra-solution activity, well understood, routine, and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.05(d))).  The examiner maintains the 101 rejection for claims 7, 8, and 10-12.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762. The examiner can normally be reached Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169